DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/14/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al  (US2019/0306068 A1) in view of 3GPP (3GPP,"TS23.501-System architecture for the 5G System(5GS)."TechnicalSpecification,Release16,Version 16.6.0(2020-09):1-447) IDS submitted by Applicant.
Regarding claims 1, 13, and 18, Kiss teaches an article of manufacture comprising a multi-path transport protocol (MPTP) proxy node for a 5G network further comprising a session management function (SMF) node connected to a user plane function (UPF) node/UPF node for a 5G network further comprising an MPTP proxy node and an SMF node connected to the UPF node/SMF node for a 5G network further comprising an MPTP proxy node, where the SMF node is connected to a UPF node (Abstract; Figs. 10, 11, 13, and 14), wherein:
the MPTP proxy node is external to the UPF node (Figs. 10, 11, 13-16; i.e. the figures show the MPTCP/MPTP node as a distinct node); 
the SMF node is configured to provide address information of the external MPTP proxy node to a user equipment (UE) node (Figs. 10, 11, 13-16; Paras. 0107 and 0111-0114; UE may then perform NR HO, and the SMF1 may determine that the UPF and MPTCP proxy for the UE need to be relocated/changed, e.g., due to the HO. The SMF1 may provide a MPTCP/UPF change indication to the AMF, which may provide a PDU session modification indication with the new IP address and port of the new MPTCP proxy (MPTCP proxy2). The UE may establish new session procedures with the new UPF (UPF2), e.g., if needed. Using the updated IP address and port information for the new MPTCP proxy, the UE may move its MPTCP flows to the new MPTCP proxy; i.e. the SMF provides the new address and port to the UE); 
the SMF node distributes access traffic steering, switching, and splitting (ATSSS)-related rules to the UE node (Figs. 10, 11, 13-16; Paras. 0111-0114; the SMF may map the policy and charging control (PCC) rules for a UE into access traffic steering, switching, and splitting (ATSSS) rules, which may be sent to a UE via the AMF; i.e. the SMF provides the new address and port to the UE); 
the external MPTP proxy node is configured to receive, from the UPF node, (i) 3GPP uplink data transmitted by the UE node via a 3GPP radio access network (RAN) and (ii) non-3GPP uplink data transmitted by the UE node via a non-3GPP RAN, combine the 3GPP and non-3GPP uplink data to form network uplink data, and provide the network uplink data to a data network (Figs. 7, 10, 11, 13-16; Paras. 0111-0114; UE may provide the SMF/AMF with the list of MPTCP policies supported and desired by the UE. These may include an uplink/downlink handover based policy, an uplink/downlink aggregation based policy, and/or a Wi-Fi AP type policy (S2A/S2B), among various possibilities; i.e. Figs. 7 and x show uplink and downlink traffic going through the Wifi path and the eNB path over the MPTCP flows); and 
the external MPTP proxy node is configured to receive network downlink data, divide the network downlink data into (i) 3GPP downlink data and (ii) non-3GPP downlink data, and provide the 3GPP and non-3GPP downlink data to the UPF node for transmission to the UE node via the 3GPP RAN and the non-3GPP RAN, respectively (Figs. 7, 10, 11, 13-16; Paras. 0111-0114; UE may provide the SMF/AMF with the list of MPTCP policies supported and desired by the UE. These may include an uplink/downlink handover based policy, an uplink/downlink aggregation based policy, and/or a Wi-Fi AP type policy (S2A/S2B), among various possibilities; i.e. Figs. 7 and x show uplink and downlink traffic going through the Wifi path and the eNB path over the MPTCP flows).
However, while Kiss teaches the SMF the PCC rules for a UE into ATSSS rules and Figs. 7 and 10 show that the traffic is split at the MPTCP proxy and/or the UPF, which would necessitate the ATSSS rules being sent by the SMF to the MPTCP proxy and UPF since they would be the node performing the splitting (Para. 0114), he does not specifically disclose the SMF node distributes access traffic steering, switching, and splitting (ATSSS)-related rules to the UPF node and to the external MPTP proxy node.
3GPP teaches a specification covers both roaming and non-roaming scenarios in all aspects, including interworking between 5GS and EPS, mobility within 5GS, QoS, policy control and charging, authentication and in general 5G System wide features (Scope).  It further teaches the SMF node distributes access traffic steering, switching, and splitting (ATSSS)-related rules to the UPF node and to the external MPTP proxy node (Page 312; PCC rules provided by PCF include MA PDU Session Control information (see TS 23.503 [45]). They are used by SMF to derive ATSSS rules for the UE and N4 rules for the UPF. When dynamic PCC is not used for the MA PDU Session, the SMF shall provide ATSSS rules and N4 rules based on local configuration; i.e. the SMF provides the UPF with the rules and the MPTCP is shown as part of the UPF in the accompanying figures so the SMF would necessarily provide the MPTCP with the rules). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in 3GPP with the teachings as in Kiss.  The motivation for doing so would have been to provide for conformance to Stage 2 system architecture for the 5G System (3GPP at Scope).
Regarding claims 2 and 19, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches wherein: a policy control function (PCF) node provides the ATSSS-related rules to the SMF node; and the SMF node distributes the ATSSS-related rules to the UE node via an access and mobility management function (AMF) node (Figs. 7, 10, 11, 13-16; Paras. 0111-0114; UE may be responsible for establishing new PDU session(s) based on UE route selection policies (URSP) rules provided by the network (e.g., the PCF) and/or preconfigured in the UE; UE may then perform NR HO, and the SMF1 may determine that the UPF and MPTCP proxy for the UE need to be relocated/changed, e.g., due to the HO. The SMF1 may provide a MPTCP/UPF change indication to the AMF, which may provide a PDU session modification indication with the new IP address and port of the new MPTCP proxy).  
Regarding claims 3 and 20, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  3GPP further teaches wherein the SMF node is pre-configured with the address information of the external MPTP proxy node (Sec. 5.7.1.1; a QoS Flow is controlled by the SMF and may be preconfigured, or established via the PDU Session Establishment procedure; i.e. the Qos flow is one of the parameters that become the ATSSS rules, which the address information would be a part of).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in 3GPP with the teachings as in Kiss.  The motivation for doing so would have been to provide for conformance to Stage 2 system architecture for the 5G System (3GPP at Scope).
Regarding claims 4 and 21, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  3GPP further teaches wherein the SMF node directly queries the external MPTP proxy node for the address information of the external MPTP proxy node (Sec. 5.7.1.1; a QoS Flow is controlled by the SMF and may be preconfigured, or established via the PDU Session Establishment procedure; i.e. the parameters could be preconfigured or part of the session establishment/queried).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in 3GPP with the teachings as in Kiss.  The motivation for doing so would have been to provide for conformance to Stage 2 system architecture for the 5G System (3GPP at Scope).  
Regarding claims 5, 14, and 22, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches wherein: the UPF node directly queries the external MPTP proxy node for the address information of the external MPTP proxy node; and the UPF node provides the address information of the external MPTP proxy node to the SMF node (Para. 0084; the network element (or another network element, such as a different AMF of the cellular network that serves a different area) may provide updated MPTCP proxy information, e.g., including IP address and port information for a different MPTCP proxy; i.e. different network elements could determine the address information from the MPTCP proxy, such as the UPF).  
Regarding claims 6 and 23, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches wherein the SMF node distributes the ATSSS-related rules directly to the external MPTP proxy node (Figs. 7, 10, 11, 13-16; Para. 0084; the network element (or another network element, such as a different AMF of the cellular network that serves a different area) may provide updated MPTCP proxy information, e.g., including IP address and port information for a different MPTCP proxy; i.e. the different figures show direct connections and flows between the SMF and MPTCP proxy node).  
Regarding claims 7, 15, and 24, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches wherein the SMF node distributes the ATSSS-related rules to the external MPTP proxy node via the UPF node (Figs. 7, 10, 11, 13-16; Para. 0084; the network element (or another network element, such as a different AMF of the cellular network that serves a different area) may provide updated MPTCP proxy information, e.g., including IP address and port information for a different MPTCP proxy; i.e. the different figures show direct and indirect connections and flows between the SMF and MPTCP proxy node).  
Regarding claims 8 and 16, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  3GPP further teaches wherein the UPF node receives the network downlink data from the data network and provides the network downlink data to the external MPTP proxy node (Sec. 4.2.10; UE supports one or more of the steering functionalities specified in clause 5.32.6, e.g. MPTCP functionality and/or ATSSS-LL functionality. Each steering functionality in the UE enables traffic steering, switching and splitting across 3GPP access and non-3GPP access, in accordance with the ATSSS rules provided by the network; i.e. different steering functionalities can be utilized.  The accompanying figure shows the MPTCP being a part of the UPF so the data would enter the UPF and be forwarded to the MPTCP functionality, in which Kiss shows this functionality being externally located rather than internally located).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in 3GPP with the teachings as in Kiss.  The motivation for doing so would have been to provide for conformance to Stage 2 system architecture for the 5G System (3GPP at Scope).
Regarding claims 9 and 17, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches wherein the external MPTP proxy node receives the network downlink data directly from the data network (Figs. 7, 10, 11, 13-16; i.e. the figures show the downlink/uplink data going directly between the MPTCP and the data network).  
Regarding claim 10, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches wherein: the external MPTP proxy node is an external Multi-Path Transmission Control Protocol (MPTCP) proxy node, the address information includes one or more IP addresses and a TCP port number for the external MPTCP proxy node (Figs. 10, 11, 13-16; Paras. 0107 and 0111-0114; UE may then perform NR HO, and the SMF1 may determine that the UPF and MPTCP proxy for the UE need to be relocated/changed, e.g., due to the HO. The SMF1 may provide a MPTCP/UPF change indication to the AMF, which may provide a PDU session modification indication with the new IP address and port of the new MPTCP proxy (MPTCP proxy2). The UE may establish new session procedures with the new UPF (UPF2), e.g., if needed. Using the updated IP address and port information for the new MPTCP proxy, the UE may move its MPTCP flows to the new MPTCP proxy;).  
Regarding claim 11, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches further comprising the UPF node (Figs. 10, 11, 13-16; i.e. the figures show the UPF node).  
Regarding claim 12, the combination of references Kiss and 3GPP teach the limitations of the previous claims.  Kiss further teaches further comprising the SMF node (Figs. 10, 11, 13-16; i.e. the figures show the SMF node).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474